Title: John Adams to Abigail Adams, 23 November 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia November 23. 1794
          
          It is a common Observation of Old People, that as they advance in Life time appears to run off faster, and the Years grow shorter. I cannot, I am Sure, Say the Same of the time which has passed of late. I took Possession of this Chamber on the 8th. of this Month, and the time has seemed at least as long to me as any fifteen days of my whole Life. tedious days! and lonesome nights! I am weary of Ye!
          Inclosed is the Address of the Senate, and the Presidents Reply. You will be pleased with both, but wry faces and shril Voices enough will be Seen & heard in the House, the Cities, and in some Places in the Country.
          What do you make of the Intelligence from France? They seem to be weary of Clubbs, but as yet unable to do without them. The Explosion of their Powder Works and Men, seems as desperate as dreadful.— dreadful, Awful, Revenge, I expect will be practiced in a thousand Ways: and as Revenge excites Revenge, when will it Stop! They Seem at present to be unable to confine their friends Ennemies, or to set them at Liberty. Sin and Death seem to have deserted the Place where Milton saw them and taken their Abode in Paris.
          I did not expect any Letter from you last Week, because of your Visit to Haverhill: and I was not disappointed. but If I should not receive one this Week I shall be mortified.
          The Spirit in the two houses, has hitherto appeared well disposed to support the Government: but whether the House will venture to censure a great Number of their Constituents, so freely as the President and Senate have done I know not. Mr Madison & Mr

Scott upon the Committee would not admit the Clause into their Report: and whether The House will insert it is not yet certain.
          An Army of 15,000 militia so easily raised from 4 states only to go upon such an Enterprize, ought to be a terrible Phænomenon to antifœderal Citizens as well as to insolent Britains. If our old stepmother continues to provoke Us, till our Patience is exhausted, she will Soon see Mischief to her Dominions in America. But they will cost Us infinitely more than they are worth.
          Adieu
          
            J. A.
          
        